Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/14/2021 has been entered. Claims 1-3,10-12,15 and 17-19 have been amended and Claim 6 has been cancelled. Claims 21 has been newly added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/14/2021, have been fully considered and are persuasive. The previous all rejections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Kristan Wagner, on 02/03/2022 (Note: Proposed amendments marks manually with underlining and .

1.	(Currently Amended) A method that includes one or more processing devices performing operations, the method comprising:
receiving, from a requesting system, an access request indicating multiple sets of secured data,

wherein each set of secured data is stored on a respective secured data repository;
comparing the access request to a permission set, wherein the permission set includes:
(i)	a first consent parameter indicating a first access type of the secured data, and
(ii)	a second consent parameter indicating a second access type of the secured data;
providing a first query, based on the comparison, a first secured data repository for a high-granularity dataset including at least a portion of the high-granularity data stored on the first secured data repository;
providing a second query, based on the comparison, a second secured data repository for a low-granularity dataset including a summary of the high-granularity data stored on the second secured data repository;
receiving, responsive to the first querying of the first secured data repository and the second querying of the second secured data repository, the high-granularity dataset from the first secured data repository and the low-granularity dataset from the second secured data repository;
generating a multi-granularity risk assessment based on a combination of the high-granularity dataset, and the low-granularity dataset, and the permission set, wherein the multi-granularity risk assessment describes risk corresponding to a user associated with the multiple sets of secured data; and
providing to the requesting system, as a multi-granularity response to the access request, the multi-granularity risk assessment.

2.	(Previously Presented) The method of claim 1, further comprising:
receiving an input indicating a modification to the first consent parameter;
receiving an additional access request from the requesting system;

receiving the additional low-granularity dataset from the first secured data repository;
generating an additional multi-granularity response based on the low-granularity dataset and the additional low-granularity dataset; and
providing the additional multi-granularity response to the requesting system.

3.	(Previously Presented) The method of claim 2, wherein the modification to the first consent parameter is determined based on at least one of: data received via a user interface, data provided by a machine learning module, or data describing activity of the user associated with the multiple sets of secured data.

4.	(Original) The method of claim 1, wherein one or more of the first consent parameter or the second consent parameter is based on an input received from a user device.

5.	(Original) The method of claim 1, wherein the first consent parameter further indicates at least one of: a window of time associated with the first access type, a geographical location associated with the first access type, a communication medium associated with the first access type, or a user preference.

6.	(Cancelled) 



8.	(Original) The method of claim 1, wherein the first access type is access at a high level of detail and the second access type is access at a low level of detail.

9.	(Original) The method of claim 1, further comprising:
receiving an input indicating a third consent parameter, wherein the third consent parameter indicates the first access type of the secured data;
modifying the permission set, wherein the modified permission set includes the first consent parameter, the second consent parameter, and the third consent parameter;
receiving an additional access request from the requesting system;
querying, based on an additional comparison of the additional access request to the first consent parameter and the third consent parameter, the first secured data repository for an additional high-granularity dataset including an additional portion of the high-granularity data;
receiving the additional high-granularity dataset from the first secured data repository;
generating an additional multi-granularity response based on the low-granularity dataset and the additional high-granularity dataset; and
providing the additional multi-granularity response to the requesting system.

10.	(Currently Amended) A system for controlling access to secured data, the system comprising:
a permissions gateway having a local memory device, wherein the permissions gateway is capable of communicating i) with a requesting system via a first access interface and a network and ii) 
wherein the permissions gateway is configured for:
receiving, from the requesting system and via the first access interface, an access request indicating multiple sets of secured data,
wherein each set of secured data includes high-granularity data describing multiple electronic transactions performed in a computing environment, and
wherein each set of secured data is stored on a respective one of the multiple secured data repositories;
comparing the access request to a permission set, wherein the permission set includes:
(i)	a first consent parameter indicating a first access type of the secured data, and
(ii)	a second consent parameter indicating a second access type of the secured data;
providing, based on the comparison and via the at least one second access interface, a first query to a first secured data repository of the multiple secured data repositories, the first query indicating a request for a high-granularity dataset including at least a portion of the high-granularity data stored on the first secured data repository;
providing, based on the comparison and via the at least one second access interface, a second query to a second secured data repository of the multiple secured data repositories, the second query indicating a request for a low-granularity dataset including a summary of the high-granularity data stored on the second secured data repository;
receiving, responsive to the first querying of the first secured data repository and the second querying of the second secured data repository, the high-granularity dataset from the first secured data repository and the low-granularity dataset from the second secured data repository;
, and the low-granularity dataset, and the permission set, wherein the multi-granularity risk assessment describes risk corresponding to a user associated with the multiple sets of secured data; and
providing to the requesting system, as a multi-granularity response to the access request, the multi-granularity risk assessment.

11.	(Previously Presented) The system of claim 10, the permissions gateway further configured for: 
receiving an input indicating a modification to the first consent parameter; 
receiving an additional access request from the requesting system;
querying, based on an additional comparison of the additional access request to the modified first consent parameter, the first secured data repository for an additional low-granularity dataset including an additional summary of the high-granularity data stored on the first secured data repository;
receiving the additional low-granularity dataset from the first secured data repository;
generating an additional multi-granularity response based on the low-granularity dataset and the additional low-granularity dataset; and
providing the additional multi-granularity response to the requesting system.

12.	(Previously Presented) The system of claim 11, wherein the modification to the first consent parameter is determined based on at least one of: data received via a user interface, data provided by a machine learning module, or data describing activity of the user associated with the multiple sets of secured data.



14.	(Original) The system of claim 10, wherein the first consent parameter further indicates at least one of: a window of time associated with the first access type, a geographical location associated with the first access type, a communication medium associated with the first access type, or a user preference.

15.	(Previously Presented) The system of claim 10, wherein the multi-granularity response includes a recommendation for a user associated with the permission set.

16.	(Original) The system of claim 10, the permissions gateway further configured for: 
receiving an input indicating a third consent parameter, wherein the third consent parameter indicates the first access type of the secured data;
modifying the permission set, wherein the modified permission set includes the first consent parameter, the second consent parameter, and the third consent parameter;
receiving an additional access request from the requesting system;
querying, based on an additional comparison of the additional access request to the first consent parameter and the third consent parameter, the first secured data repository for an additional high-granularity dataset including an additional portion of the high-granularity data;
receiving the additional high-granularity dataset from the first secured data repository;
generating an additional multi-granularity response based on the low-granularity dataset and the additional high-granularity dataset; and


17.	(Currently Amended) A non-transitory computer-readable medium embodying program code for controlling access to secured data, the program code comprising instructions which, when executed by a processor, cause the processor to perform operations comprising:
receiving, from a requesting system, an access request indicating multiple sets of secured data,
wherein each set of secured data includes high-granularity data describing multiple electronic transactions performed in a computing environment, and
wherein each set of secured data is stored on a respective secured data repository;
comparing the access request to a permission set, wherein the permission set includes:
(i)	a first consent parameter indicating a first access type of the secured data, and
(ii)	a second consent parameter indicating a second access type of the secured data;
providing a first query, based on the comparison, a first secured data repository for a high-granularity dataset including at least a portion of the high-granularity data stored on the first secured data repository;
providing a second query, based on the comparison, a second secured data repository for a low-granularity dataset including a summary of the high-granularity data stored on the second secured data repository;
receiving, responsive to the first querying of the first secured data repository and the second querying of the second secured data repository, the high-granularity dataset from the first secured data repository and the low-granularity dataset from the second secured data repository;
generating a multi-granularity risk assessment based on a combination of the high-granularity dataset, and the low-granularity dataset, and the permission set, wherein the multi-granularity risk assessment describes risk corresponding to a user associated with the multiple sets of secured data; and


18.	(Previously Presented) The non-transitory computer-readable medium of claim 17, the operations further comprising:
receiving an input indicating a modification to the first consent parameter; 
receiving an additional access request from the requesting system;
querying, based on an additional comparison of the additional access request to the modified first consent parameter, the first secured data repository for an additional low-granularity dataset including an additional summary of the high-granularity data stored on the first secured data repository;
receiving the additional low-granularity dataset from the first secured data repository;
generating an additional multi-granularity response based on the low-granularity dataset and the additional low-granularity dataset; and
providing the additional multi-granularity response to the requesting system.

19.	(Previously Presented) The non-transitory computer-readable medium of claim 17, wherein the multi-granularity response includes a recommendation for a user associated with the permission set.

20.	(Original) The non-transitory computer-readable medium of claim 17, the operations further comprising:
receiving an input indicating a third consent parameter, wherein the third consent parameter indicates the first access type of the secured data;

receiving an additional access request from the requesting system;
querying, based on an additional comparison of the additional access request to the first consent parameter and the third consent parameter, the first secured data repository for an additional high-granularity dataset including an additional portion of the high-granularity data;
receiving the additional high-granularity dataset from the first secured data repository;
generating an additional multi-granularity response based on the low-granularity dataset and the additional high-granularity dataset; and
providing the additional multi-granularity response to the requesting system.

21.	(Previously Presented) The system of claim 10, the permissions gateway further configured for: 
generating the multi-granularity response based on data having multiple levels of detail, the multi-granularity response including: 
first data having a high level of detail described by the high-granularity dataset, and 
second data having a low level of detail described by the summary included in the low-granularity dataset.

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is a statement of reasons for indication of allowable subject matter:
Oliver teaches a policy platform determines to act on a request, from an application or a service, for data associated with a device, a user of the device or a combination thereof. Next, the policy platform determines a granularity level for the data based, at least in part, on at least one privacy policy Mattsson teaches an operator can select via a graphic user interface provided by the interface module 120 an index table and/or hash table from the indexed database 160. The selected index table and/or hash table can be used by the indexing engine 140 to convert a search query into a hashed search key based on the granularity of the search; Sasankan teaches a richer and more detailed map is provided to help the user locate the product with greater precision. The mechanism permits location-based download of product-information to the device. The high-granularity information may be sent to the device in other ways. For instance, in one embodiment, the detailed map information is sent only for the aisle associated with a product query.
While the combination of Oliver, Mattsson and Sasankan teaches the aforementioned limitations, however none of the above prior arts, individually or combination, teaches the combined concept of “permission criteria” with the “multi-granularity risk assessment” in the manner described in the independent claims. Upon further consideration, Examiner concluded that the current application discloses “An intermediary system may generate the multi-granularity data based on one or more permission criteria, such as criteria set by a person associated with a portion of the secured data in the data repositories” based on paragraph 0024 of the current application. However, the amended claims, filed 12/14/2021, did not explicitly present the “permission criteria” with the “multi-granularity risk assessment” at the limitation of “generating a multi-granularity risk assessment …” in the independent claims. For this reason, Examiner’s Amendment was discussed on 02/01/2022 and agreement was reached the added feature above on 02/03/2022. For this reason, the above limitation in conjunction with all other limitations of independent claims 1, 10 and 17 are neither anticipated nor rendered obvious over the recorded prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Chandra et al. (US 20190172564 A1) - Early cost prediction and risk identification: [0053] In embodiments, this output may be a predictive report for a particular member or set of members in a health insurance group. In embodiments, the predictive report could be configured to present data on membership on various levels of granularity. For example, predictive data could be presented on a member-level basis. It could also be presented in reports at a cohort level, as defined by an administrator, client, or in another manner.
• Alavandar et al. (US 20110265162 A1) - Holistic risk-based identity establishment for eligibility determinations in context of an application: [0066] specific risk factors can be assessed based on business risk rules. Risk assessment alerts can be triggered by new case events and risk factors which can be traceable. Trust scores can be created and continuously updated which can be assigned to data sources at multiple levels of granularity. Business intelligence and optimization techniques can be used to continuously analyze and provide feedback. For example, business intelligence can be used to identify patterns and/or behaviors of interest such as non-valid identity presentments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493